DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP201705673, hereinafter, Hashimoto).
Regarding claim 1, Hashimoto discloses quartz crystal device (1), comprising: a crystal element (3), having a planar shape in a square shape; a container (4, 21) that houses the crystal element; a conductive adhesive (5) having flexibility that fixes the crystal element to the container at two positions at proximities of a first side of the crystal element and near both ends of the first side (22); first pillow portions (221) that hold the crystal element floated from an inner bottom surface of the container at the proximities of the two positions; and a second pillow portion (241) that opposes the crystal element at a proximity of a second side, the second side opposing the first side of the crystal element, wherein a height of the first pillow portion is m to 50 m (5-80m) and the Xl is 50m to 120m (100m), the second pillow portion has a height of a value selected from a proportion of 0.5 to 1.5 with respect to the height of the first pillow portion (2-80m), the conductive adhesive covers at least a top surface and a side surface of the first pillow portion, the side surface being in a center side of the crystal element and the side surface is provided with a portion of the conductive adhesive having a thickness exceeding the h (see Fig. 1), and the crystal element has a long side of 0.90 mm or less and a short side of 0.7 mm or less (a long side length of 0.75 to 3.25 mm and a short side length of 0.55 to 2.55 mm, as for the dimension of the bottom face 211a of the recessed part 211 in planar view, the length of a long side is 0.55-3.05 mm, and the length of a short side is 0.35-2.35 mm).
Regarding claim 3, the first pillow portion has a cross-sectional shape along a direction 15File: 80545usf perpendicular to the first side in a square shape. See Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.
Regarding claims 4 and 5, Hashimoto discloses the invention as explained above, but fails to disclose the first pillow portion having a cross-sectional shape along a direction 
Regarding claim 7, Hashimoto discloses the dimension X1 having a minimum of 100m. However, it is the Examiner's position that it would have been obvious at the time the invention was filed to select a specific value for X1 as necessitated by the specific requirements of the particular application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 9/1/21 have been fully considered but they are not persuasive. 
It is the Examiner's position that Hashimoto anticipates the invention described in the independent claim as explained above. Hashimoto anticipates most of the dimensions as claimed, except for the X1 dimension smaller than 100m. However, it is the examiner’s position that such dimension could easily be conceived by routine experimentation of one with ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837